     Roberta Steele, Regional Attorney
1
     U.S. Equal Employment Opportunity Commission
2    San Francisco District Office
     450 Golden Gate Ave, 5th Floor West
3
     P.O. Box 36025
4    San Francisco, CA 94102

5    John F. Stanley, Supervisory Trial Attorney
     Damien A. Lee, Senior Trial Attorney
6
     U.S. Equal Employment Opportunity Commission
7    Seattle Field Office
     909 First Avenue, Suite 400
8    Seattle, WA 98104
9
     Tel: (206) 220-6915
     Facsimile: (206) 220-6911
10   Email: damien.lee@eeoc.gov
11
     Of Counsel:
12   John Fonstad
     Assistant U.S. Attorney
13   District of Alaska
14
     ATTORNEYS FOR PLAINTIFF
15

16
                               IN THE UNITED STATES DISTRICT COURT
17                               FOR THE DISTRICT OF ALASKA
18

19   EQUAL EMPLOYMENT
20
     OPPORTUNITY COMMISSION,

21                   Plaintiff,
22                      v.

23
     SAI INVESTMENTS, LLC. d/b/a                    Case No.
24   "MINER'S GEMS,"
25                  Defendant.
26




     COMPLAINT                                           EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                                    909 FIRST AVE., SUITE 400
     Page 1 of 7                                                   SEATTLE, WASHINGTON 98104
              Case 5:19-cv-00005-SLG Document 1 Filed 09/16/19 Page 1 of 7
                                                                      PHONE (206) 220-6884
                                                                       FAX (206) 220-6911
                                                                       TDD (206) 220-6882
                                       COMPLAINT
1
                                   AND JURY DEMAND
2    (Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 623 et seq.)
3

4
                                         NATURE OF ACTION

5             This is an action under the Age Discrimination in Employment Act of 1967, as

6    amended, 29 U.S.C. § 621 et seq. ("ADEA"), to correct unlawful employment practices
7
     on the basis of age, and to provide appropriate relief to Lori Burke, who was adversely
8
     affected by such practices and to prevent further occurrence of such practices. The Equal
9

10
     Employment Opportunity Commission (“EEOC" or “the Commission”) alleges that

11   defendant SAI Investments, LLC d/b/a "Miner's Gems" (“SAI” or “Defendant”) violated
12
     the ADEA by discriminating against Ms. Burke because of her age (57) when it did not
13
     hire her for a Sales Associate position on or about May 1, 2018. Plaintiff seeks monetary
14

15
     relief, including backpay and liquidated damages, and injunctive relief on behalf of Ms.

16   Burke.
17
                                     JURISDICTION AND VENUE
18
              1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331,
19

20
     1337, 1343 and 1345. This action is authorized and instituted pursuant to Section 7(b) of

21   the ADEA, 29 U.S.C. § 626(b), which incorporates by reference Sections 16(c) and 17 of
22
     the Fair Labor Standards Act of 1938 ("FLSA"), as amended, 29 U.S.C. §§ 216(c), and
23
     217.
24

25
              2.      The employment practices alleged to be unlawful were committed within

26   the jurisdiction of the United States District Court for the District of Alaska.



     COMPLAINT                                                   EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                                            909 FIRST AVE., SUITE 400
     Page 2 of 7                                                           SEATTLE, WASHINGTON 98104
                   Case 5:19-cv-00005-SLG Document 1 Filed 09/16/19 Page 2 of 7
                                                                              PHONE (206) 220-6884
                                                                               FAX (206) 220-6911
                                                                               TDD (206) 220-6882
                                                  PARTIES
1

2              3.      Plaintiff, the Equal Employment Opportunity Commission, is the agency of
3
     the United States of America charged with the administration, interpretation and
4
     enforcement of the ADEA, and is expressly authorized to bring this action by Section
5
     7(b) of the ADEA, 29 U.S.C. § 626(b), as amended by Section 2 of Reorganization Plan
6

7    No. 1 of 1978, 92 Stat. 3781, and by Public Law 98-532 (1984), 98 Sta. 2705.
8              4.      At all relevant times, Defendant has continuously been doing business in
9
     the State of Alaska and has continuously had at least twenty employees.
10
               5.      At all relevant times, Defendant has continuously been an employer
11

12   engaged in an industry affecting commerce within the meaning of Sections 11(b), (g) and

13   (h) of the ADEA, 29 U.S.C. §§ 630(b), (g) and (h).
14
                                   ADMINISTRATIVE PROCEDURES
15
               6.      More than thirty days prior to the institution of this lawsuit, Lori Burke
16

17   filed a charge of discrimination with the EEOC alleging violations of Title VII and the

18   ADEA by Defendant.
19
               7.      On May 28, 2019, the Commission issued to Defendant a Letter of
20
     Determination finding reasonable cause to believe that Title VII and the ADEA were
21

22   violated and inviting Defendant to join with the Commission in informal methods of

23   conciliation to endeavor to eliminate the discriminatory practices and provide appropriate
24
     relief.
25

26




     COMPLAINT                                                      EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                                               909 FIRST AVE., SUITE 400
     Page 3 of 7                                                              SEATTLE, WASHINGTON 98104
                    Case 5:19-cv-00005-SLG Document 1 Filed 09/16/19 Page 3 of 7 PHONE (206) 220-6884
                                                                                  FAX (206) 220-6911
                                                                                  TDD (206) 220-6882
            8.       The Commission engaged in communications with Defendant to provide
1

2    Defendant the opportunity to remedy the discriminatory practices described in the Letter
3
     of Determination.
4
            9.       The Commission was unable to secure from Defendant a conciliation
5
     agreement acceptable to the Commission.
6

7           10.      On June 25, 2019, the Commission issued to Defendant a Notice of Failure
8    of Conciliation.
9
            11.      All conditions precedent to the institution of this lawsuit have been
10
     fulfilled.
11

12                                    STATEMENT OF CLAIMS

13          12.      Since at least March 24, 2018, as described in greater particularity below,
14
     Defendant has engaged in unlawful employment practices in violation of the ADEA, 29
15
     U.S.C. § 623(a)(1), by discriminating against Ms. Burke based on her age when it
16

17   interviewed her for a Sales Associate position, but then chose not to hire her.

18                      a. As of January 1, 2018, Ms. Burke was qualified for SAI's Sales
19
                            Associate position because she had over ten years of real estate sales
20
                            experience as a licensed real estate agent in Ohio, Florida and
21

22                          California.

23                      b. As of January 1, 2018, Ms. Burke was qualified for SAI's Sales
24
                            Associate position because she had experience selling high end
25
                            jewelry in California and working with a craftsperson who made
26

                            custom jewelry.

     COMPLAINT                                                   EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                                            909 FIRST AVE., SUITE 400
     Page 4 of 7                                                           SEATTLE, WASHINGTON 98104
                  Case 5:19-cv-00005-SLG Document 1 Filed 09/16/19 Page 4 of 7PHONE (206) 220-6884
                                                                               FAX (206) 220-6911
                                                                               TDD (206) 220-6882
                      c. As of January 1, 2018, Ms. Burke was qualified for SAI's Sales
1

2                           Associate position because she had over ten years of experience
3
                            selling high end eyewear in Ohio at a business where she also
4
                            supervised at least two other sales staff.
5
            13.    Despite her qualifications, a recruiter who worked for SAI told Ms. Burke
6

7    during a March 24, 2018 interview that Defendant typically hired sales staff in their
8    twenties for their positions, asked if she had younger friends who might be interested in
9
     working for SAI, and then photographed her face, and then her face and body for
10
     unspecified reasons.
11

12          14.    Despite her qualifications, a second recruiter who worked for SAI told Ms.

13   Burke during a March 28, 2018 interview that Defendant required its employees to work
14
     twelve hours each day, six days of each week and typically hired staff in their twenties
15
     for their positions and that younger people had more energy.
16

17          15.    Despite Ms. Burke's prior sales experience, Defendant chose not to hire her

18   for a Sales Associate position in April or May 2018.
19
            16.    Defendant hired at least twenty applicants who were less than forty years of
20
     age for Sales Associate positions in April or May 2018 and who each had less sales
21

22   experience than Ms. Burke.

23          17.    The effect of the practices complained of in paragraphs 12 through 16
24
     above has been to deprive Ms. Burke of equal employment opportunities.
25
            18.    The unlawful employment practices complained of in paragraphs 12
26

     through 16 above were intentional.

     COMPLAINT                                                    EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                                             909 FIRST AVE., SUITE 400
     Page 5 of 7                                                            SEATTLE, WASHINGTON 98104
              Case 5:19-cv-00005-SLG Document 1 Filed 09/16/19 Page 5 of 7     PHONE (206) 220-6884
                                                                                FAX (206) 220-6911
                                                                                TDD (206) 220-6882
              19.     The unlawful employment practices complained of in paragraphs 12
1

2    through 16 above were willful.
3
                                         PRAYER FOR RELIEF
4
                      Wherefore, the Commission respectfully requests that this Court:
5
              A.      Grant a permanent injunction enjoining Defendant and its officers, agents,
6

7    successors, assigns, and all persons in active concert or participation with them, from
8    refusing to hire any individual because the individual is forty years of age or older, and
9
     from committing any other employment practice which discriminates on the basis of age
10
     against any individual forty years of age or older.
11

12            B.      Order Defendant to institute and carry out policies, practices, and programs

13   which provide equal employment opportunities for individuals forty years of age or older,
14
     and which eradicate the effects of past and present unlawful employment practices.
15
              C.      Order Defendant to make whole Ms. Burke by providing appropriate back
16

17   pay with prejudgment interest, in amounts to be determined at trial, and other affirmative

18   relief necessary to eradicate the effects of the unlawful employment practices described
19
     above.
20
              D.      Order Defendant to pay Ms. Burke liquidated damages for its willful
21

22   conduct described above, in amounts to be determined at trial.

23            E.      Grant such further relief as the Court deems necessary and proper in the
24
     public interest.
25
              F.      Award the Commission its costs of this action.
26




     COMPLAINT                                                    EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                                             909 FIRST AVE., SUITE 400
     Page 6 of 7                                                            SEATTLE, WASHINGTON 98104
                   Case 5:19-cv-00005-SLG Document 1 Filed 09/16/19 Page 6 of 7PHONE (206) 220-6884
                                                                                FAX (206) 220-6911
                                                                                TDD (206) 220-6882
                                     JURY TRIAL DEMAND
1

2
            The Commission requests a jury trial on all questions of fact raised by this
3    Complaint.
4           DATED this 16th day of September, 2019.
5

6
     ROBERTA L. STEELE                                SHARON FAST GUSTAFSON
     Regional Attorney                                General Counsel
7
     JOHN F. STANLEY                                  JAMES L. LEE
8
     Supervisory Trial Attorney                       Deputy General Counsel
9
     DAMIEN A. LEE                                    GWENDOLYN Y. REAMS
10   Senior Trial Attorney                            Associate General Counsel
11
     Equal Employment Opportunity                  Equal Employment Opportunity
12   Commission                                    Commission
13
     Seattle Field Office                          Office of the General Counsel
     909 1st Avenue, Suite 400                     131 "M" Street NE
14   Seattle, Washington 98104-1061                Washington, D.C. 20507
     Telephone (206) 220-6919
15

16

17   BY:    /s/ Roberta L. Steele
            Roberta L. Steele
18
            Regional Attorney
19
     Of Counsel:
20

21
            JOHN FONSTAD
            Assistant U.S. Attorney
22          United States Attorney's Office - District of Alaska
            Federal Building & U.S. Courthouse
23
            222 West Seventh Avenue, #9, Room 253
24          Anchorage, AK 99513-7567
            Phone: (907) 271-5071
25          Fax: (907) 271-2344
            Email: John.Fonstad@usdoj.gov
26

                                       Attorneys for Plaintiff

     COMPLAINT                                                   EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                                            909 FIRST AVE., SUITE 400
     Page 7 of 7                                                           SEATTLE, WASHINGTON 98104
              Case 5:19-cv-00005-SLG Document 1 Filed 09/16/19 Page 7 of 7    PHONE (206) 220-6884
                                                                               FAX (206) 220-6911
                                                                               TDD (206) 220-6882
